Exhibit 10.6

 

[ex10-6_001.jpg]

 

August 3, 2017

 

Mr. Thomas Healy

1967 Eastern Ave.

Pittsburgh, PA

15147

 

Dear Thomas:

 

Hyliion Inc. (Hyliion or the Company) is pleased to confirm the terms under
which you are employed in your position of Chief Executive Officer reporting to
the Hyliion Board of Directors.

 

Compensation 

Your compensation package includes the following:

 

1.Your salary will be $10,000.00 per pay period (equivalent to an annualized
rate of $240,000.00), for the current and next calendar years, and thereafter
will be subject to adjustment as determined by the Board of Directors or the
Compensation Committee thereof.

 

2.There are twenty-four pay periods in the calendar year. Pay dates are on the
15th and the last day of every month.

 

3.You are eligible to participate in Hyliion’s benefits as described in
Hyliion’s then-current benefit plan documentation. Health insurance benefits
will commence on the first of the month following notification to Hyliion by you
of your election of such health insurance benefits. Any questions regarding
Hyliion’s policy, benefits administration or eligibility should be directed to
Beth Rodak, Benefits Administrator: 412-327-0324 or beth@hyliion.com.

 

4.You may be eligible for an annual bonus, which would be based upon certain
criteria and/or milestones established by the Board of Directors for the
applicable year. Further, your eligibility to receive any bonus payment will be
contingent upon your continued employment by the Company through the applicable
bonus payment date.

 

Severance 

If you are let go by the Company for any reason other than for the existence of
cause (i.e., violence, theft, fraudulent activities, harassment), as determined
by the Board of Directors, the Company agrees to pay you six months of severance
at the rate of your current base monthly salary plus COBRA insurance premiums at
the time of termination. Payment is payable in regular pay periods over the six
months unless you secure a position with the same or higher base salary within
the six month time frame, then payments will cease. If base salary is less than
what was paid to you by Hyliion, the company would only be responsible for the
difference.

   

1967 Eastern Ave ● Pittsburgh PA ● Tel: (412) 704-6568

www.hyliion.com

 



 

 

 

[ex10-6_001.jpg]

 

Confidentiality, Non-Compete and Proprietary Information 

As an employee of Hyliion, all proprietary information and inventions remain the
property of Hyliion. By signing this letter, you agree that all work you perform
(whether before or after the date of this letter) for Hyliion is on a “work for
hire” basis, and you assign and transfer, and will assign and transfer, to
Hyliion and its successors and assigns all of your right, title and interest,
including but not limited to, all patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions, in and to all Developments that: (a) relate
to Hyliion’s business or any of Hyliion’s products or services; (b) result from
tasks assigned to you by Hyliion; or (c) result from the use of personal
property (whether tangible or intangible) owned, leased or contracted for by
Hyliion. Upon reasonable notice and in exchange for payment of any expenses
thereafter reasonably incurred, you will assist Hyliion in the protection of
Hyliion’s worldwide right, title and interest in and to Developments, including
the execution of all formal assignment, application and registration documents
requested by Hyliion. As used in this letter, “Developments” means all
inventions, discoveries, designs, developments, methods, modifications,
improvements, processes, algorithms, databases, computer programs, formulae,
techniques, trade secrets, conceptions, graphics or images, audio or visual
works, and other works of authorship, whether or not patentable or
copyrightable.

 

You are required to sign Hyliion’s Confidentiality, Non-Compete, Proprietary and
Inventions Assignment Agreement as a condition of employment.

 

Conflict of Interest 

You are expected to be entering into employment with Hyliion without constraint
by any prior employment, consulting agreement or relationship. You are expected
to be without possession of confidential information arising out of prior
employment, which in your best judgment, would be utilized in conjunction with
your employment with Hyliion.

 

Employment At-Will 

We hope that your employment with Hyliion will be mutually beneficial. In
accepting our offer of employment, you certify your understanding that your
employment will be on an at-will basis, and that neither you nor Hyliion has
entered into a contract regarding the terms or the duration of your employment.
Nothing in this letter should be construed as a guarantee of employment. All
employees are considered “at-will” and are free to resign at any time just as
Hyliion reserves the right to change your work assignment or compensation, or to
terminate your employment at any time, with or without cause or advance notice.

 

Indemnification and D&O Insurance 

You will be provided indemnification to the maximum extent permitted by the
Company’s Certificate of Incorporation (as amended and/or restated from time to
time) and Bylaws, including, if applicable, any directors and officers and
errors and omissions insurance policies, with such indemnification to be on
terms determined by the board of directors or any of its authorized committees,
but on terms no less favorable than the most favorable terms provided to any
other Company executive, officer, director or stockholder.

 

Reimbursement of Business Expenses 

The Company will promptly reimburse you for all necessary and reasonable
business expenses advanced by you upon receipt from you of receipts for such
expenses.

 

[Signature page follows.]

 

1967 Eastern Ave ● Pittsburgh PA ● Tel: (412) 704-6568

www.hyliion.com

 



 

 

[ex10-6_001.jpg]

 

  Hyllion Inc.       /s/ Edward Olkkola   Edward Olkkola, Board of Directors

 

Acknowledged:           /s/ Thomas Healy   8/3/17 Thomas Healy   Date

 

 

1967 Eastern Ave ● Pittsburgh PA ● Tel: (412) 704-6568

www.hyliion.com

 



 

 